Citation Nr: 1811457	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-35 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to August 1989 and from October 1990 to May 1991.  He died in May 2006, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoake, Virginia.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In August 2010, the Board remanded the case to the RO for additional development.  

A July 2013 Board decision dismissed the appellant's appeal seeking service connection for the cause of the Veteran's death under 38 C.F.R. § 3.158(a).  She appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  A March 2014 CAVC Order granted a March 2014 Joint Motion for Remand (Joint Motion) by the parties (VA Secretary and the appellant), vacating the Board's decision and remanding the case for readjudication consistent with instructions in the Joint Motion.  A July 2014 Board decision again dismissed the appeal under 38 C.F.R. § 3.158(a), and the appellant again appealed to the CAVC.  A May 2015 CAVC Order granted a May 2015 Joint Motion for Remand by the parties, vacating the Board's decision and remanding the case for readjudication consistent with instructions in the Joint Motion. 

In September 2015 and May 2017, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran died in May 2006; his death certificate lists the cause of death as:  the immediate cause of death was combined methadone and oxycodone poisoning (excess use of prescription medication); other significant conditions contributing to death but not resulting in the underlying cause were listed as COPD (chronic obstructive pulmonary disease); the death was deemed accidental.  

2.  Evidence shows that oxycodone (Percocet) was prescribed for the Veteran to treat his service-connected musculoskeletal disabilities; there is no competent evidence that methadone was prescribed by VA (or any other health care provider), and its presence on autopsy toxicology represents an illicit use of the substance.  

3.  Competent evidence shows that the level of oxycodone found on autopsy toxicology was not sufficient, by itself, to result in or cause the Veteran's death.  

4.  There is no competent evidence to show that the contributory cause of the Veteran's death, COPD, was incurred in service or was etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. § 1310, 5107(b) (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided content-complying, pre- and post-adjudication VCAA notice by letters dated in September 2006, June 2009, and September 2010; the appellant has not alleged that notice was less than adequate.  

The Board also finds that VA has also satisfied its duty to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The appellant was afforded a Board hearing before the undersigned in May 2010 .  The CAVC has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim of service connection for the cause of the Veteran's death, and sought to identify any further development that was required to substantiate the claim.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they alleged prejudice from the conduct of the hearing.  

The Veteran's death certificate, autopsy (with toxicology) report, report of investigation by the medical examiner, VA treatment records, and some private treatment records have been associated with the claims file.  This case was remanded to the RO on three occasions to secure outstanding evidence pertinent to the claim.  (Moreover, in two different decisions that were subsequently vacated by the CAVC, the Board dismissed the case on the basis that the claim was considered abandoned for the appellant's failure to cooperate by providing medical releases necessary for VA to obtain pertinent evidence.)  Such evidence included the following:  an autopsy report and report of investigation by the medical examiner (both of which were eventually obtained); private treatment records from any health care provider who had treated the Veteran during the year preceding his death and from any health care provider who had prescribed methadone to the Veteran, to include Walter Reed National Military Medical Center records in April 2006 and Pulaski Community Hospital where the Veteran's body was transferred after he died at home (a negative response was received from the former and records dated prior to the Veteran's death were received from the latter); and VA records from a War Related Illness and Injury Study Center (WRIISC) program in April 2006 (these records were obtained).  

Additionally, a medical opinion was obtained to determine whether the Veteran's use of certain prescription medication alone (without the impact of any illicit drug use) would have sufficed to cause his death.  The medical report contains sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
When a veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c). 




Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.  

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran was prescribed methadone and oxycodone to treat his service-connected disabilities.  In a May 2010 Board hearing, it was asserted that the Veteran's VA doctor (Dr. Hanna) had prescribed both medications.  In a September 2010 statement, she alleged the methadone was prescribed  at the Walter Reed National Military Medical Center in approximately April 2006.  

The Veteran served on active duty from October 1982 to August 1989 and from October 1990 to May 1991.  At the time of his death in May 2006, service connection was in effect for fibromyalgia with multiple joint pain and arthralgias, chronic fatigue syndrome, left knee degenerative joint disease, muscle tension headaches, prostatitis, irritable bowel syndrome, and epidural cysts of the chest, back and scrotum.  (A total disability rating based on individual unemployability due to service-connected was in effect from March 2002.)  The appellant maintains that oxycodone was prescribed to treat the Veteran's fibromyalgia pain and joint pain and that methadone was prescribed in the month prior to his death to help wean him off of his pain medications (i.e., treat opioid addiction from the pain medication).  She has also argued that his death was due to an accidental overdose and not willful misconduct.  

A copy of the Veteran's certified (amended) death certificate lists the immediate cause of death as combined methadone and oxycodone poisoning; a significant condition contributing to death but not resulting in the underlying cause was listed as COPD.  The amended death certificate also indicates that the death was accidental from the excess use of prescription medication.   An autopsy was performed, and the report contains a toxicity report.  

The July 2006 report of investigation [of the Veteran's death] by medical examiner/investigator from the Office of the Chief Medical Examiner in Roanoke, Virginia noted that the Veteran's cause of death was combined methadone and oxycodone poisoning, with COPD being a contributing cause; it was also noted that the Veteran's mother and brother "verbalize suspicions of O.D. [overdose]."  The Veteran's medical history included alcoholism, COPD, depression, drug abuse, hypertension, and mental illness.  In the narrative description of the circumstances surrounding death, it was noted that the Veteran was found not breathing by the appellant on the couch in the morning, never having gone to bed the previous night (a note indicated that when the appellant went to the bathroom at 2 a.m., the Veteran was still up and "sipping Crown Royal").  

The Veteran's July 2006 autopsy report notes that the cause of his death was combined methadone and oxycodone poisoning, with COPD noted as the sole "other significant condition."  The case summary indicates that a postmortem examination revealed chronic lung disease; that toxicological analysis of postmortem blood was significant for a greater than expected therapeutic level of methadone, if taken as prescribed; and that other medications such as oxycodone were also present but that prescription pain medications of oxycodone, Lortab, and methadone were not found at the residence and were therefore unavailable for inventory.  The July 2006 toxicology report for the Veteran noted that the Veteran's blood at the time of his death contained oxycodone (0.11 mg/L) and methadone (0.66 mg/L).  Also present in the Veteran's body was hydrocodone (less than 0.04 mg/L), diazepam, nordiazepam, carisoprodol, and meprobamate; ethanol was not detected.  

VA medication records dated through May 2006 note that the Veteran's VA treating physician (Dr. Hanna) had prescribed oxycodone (the generic equivalent of Percocet) for "pain" in the amount of 1-2 five-milligram tablets every 6 hours as needed.  A May 26, 2006 VA treatment record (a few days before the Veteran's death) documents his appointment with Dr. Hanna on that date and notes that he was requiring about two Percocet/oxycodone tablets every four hours which kept him able to do things like mowing the yard; she noted that she would refill his Percocet/oxycodone until he saw the pain clinic and would then adjust accordingly.  There was no reference to a methadone prescription in VA records.  In a January 2007 statement, Dr. Hanna stated that the Veteran was under her care from January 2005 until his death in May 2006 and that "[t]he medications were used in treatment of his service connected disabilities."  She did not identify the medications prescribed for the Veteran.  

After consideration of the appellant's statements and other evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  VA treatment records and correspondence from the Veteran's VA treating physician (Dr. Hanna) clearly document the Veteran's use of oxycodone (Percocet) for pain related to service-connected disabilities.  However, none of the VA or private treatment records on file show that he received a prescription for methadone.  At her hearing, it was alleged that Dr. Hanna prescribed both oxycodone and methadone, but VA records do not show a prescription for the latter medication.  The appellant has also alleged that the Veteran received a prescription for methadone from Walter Reed National Military Medical Center in approximately April 2006; however, that facility certified in March 2016 that a thorough search of its records revealed no inpatient/outpatient information or records for the Veteran during the alleged period of time.  

VA treatment records from the Salem VA Medical Center (VAMC) show that arrangements (to include transport) were made for the Veteran to participate in a War Related Illness and Injury Study Center (WRIISC) program at the Washington VA Medical Center from April 17- 21, 2006; and VA treatment records following that period show that the Veteran was seen by Dr. Hanna on May 8, 2006 and May 26, 3006, to discuss and implement the results of that study.  On both occasions, Dr. Hanna noted that the Veteran's prescription of Percocet would be refilled until he was seen in the pain clinic (on May 26 she also noted that the Percocet would be changed with oxycodone but would see what the pain clinic recommended).  The Veteran was then scheduled for the pain clinic, but he died a few days later evidently before he was seen in the pain clinic.  Neither the VA records from the WRIISC program nor the subsequent VA treatment records show that methadone was prescribed and/or added to the Veteran's VA prescriptions at the time.  In short, the source of the methadone found in the Veteran on autopsy remains unknown.  There has been no documentation to corroborate the appellant's claim that methadone was prescribed by VA to wean the Veteran from opioid medication or treat any opioid addiction.  Evidence showing that methadone was prescribed for a service-connected disability (to include for treatment of a dependence on opioids prescribed for service-connected disability) would indeed be favorable evidence in support of the appellant's claim, particularly if the use of it in conjunction with his valid prescription of oxycodone is deemed to not be willful misconduct.  Yet, as the record now stands, there is no evidence that VA (or any other health care provider) authorized the Veteran's use of methadone that, in combination with prescribed oxycodone, was subsequently found to have caused his death.  Given the absence of evidence to show methadone was validly prescribed, it is the Board's judgment that the methadone found in the Veteran on autopsy represents an illicit use of the substance.  

The remaining question is whether the VA-prescribed oxycodone (Percocet), which also was found on autopsy toxicology, by itself and disregarding the impact of illicit methadone use, was sufficient to cause his death.  A VA advisory medical opinion was obtained in August 2017, which provides a negative response to that question.  After reviewing all pertinent records, the examining physician opined that the Veteran's oxycodone alone did not cause his death.  In referring to the toxicology report from the autopsy, he noted that the Veteran's blood level of oxycodone (0.11 mg/L) was below that which was considered to be lethal (i.e., 0.12-14 mg/L).  He cited to a study where deaths were attributable to oxycodone alone, and the mean and median postmortem oxycodone blood concentrations were 1.23 mg/L and 0.43 mg/L, respectively; in other words, the levels in known fatal cases were much higher.  The examiner also took into account the factor of tolerance when evaluating the toxicity of oxycodone, and found that the Veteran likely developed a degree of tolerance after having been treated with the drug for a long time to manage pain due to service-connected multiple joint pain and arthralgias.  With citation to medical literature for support, he concluded that the oxycodone and/or the service-connected conditions were less likely as not alone to have caused the Veteran's death.  The examiner also briefly stated that the Veteran had no history of prior overdose problems; this is not entirely accurate considering the records from Pulaski Community Hospital, which document two occasions (in August 1995 and July 2002) when the Veteran was seen for apparent or possible drug overdoses.  Regardless, this oversight does not render the opinion otherwise unreliable, because the question presented is whether at his death the Veteran had a lethal level of oxycodone in his system.  The comment about no overdose history simply lends credence to the idea that the Veteran managed his pain medications without incident/abuse and to the claim that the Veteran's death was accidental.  There is no other medical opinion of record that addresses whether the Veteran's death can be attributed to oxycodone poisoning alone.  

In summary, there is no competent evidence that a service-connected disability was a principal or contributory cause of the Veteran's cause of death .  38 C.F.R. § 3.12.  The appellant has not presented any medical opinion contrary to the VA medical opinion of record, which directly addressed the question of whether a medication (oxycodone/Percocet) that was validly prescribed by VA for the Veteran's service-connected disabilities, was on its own a likely cause of his death.  Moreover, at the time of his death, service connection was not in effect for respiratory disease, and there is no competent evidence to show that the contributory cause of the Veteran's death, i.e., COPD, was a disability that was incurred in service or was otherwise etiologically related to service or to a service-connected disability.  The appellant's contentions have been directed to the immediate cause of death found by the medical examiner.  

It is neither argued nor shown that the appellant is qualified through specialized education, training, or experience to offer an opinion on the question of service connection for the cause of the Veteran's death, including whether the Veteran's prescribed oxycodone use alone may be attributed to his death.  In other words, any assertions that the Veteran's death may be due to oxycodone alone have no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the competent evidence does not establish that the Veteran's death is attributable to a service-connected disability (or medication for such), the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


